Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 8, and 15 recite a mental process because the claim recites a method that includes receiving input specifying a current terminal, receiving input specifying one or more potential terminal relocation sites, analyzing costs of a relocation site, and outputting current and change-site costing data.  This is a method that can be performed in the human mind.  The mere nominal recitation of memory, a processor, a user interface module, a cost assessment module, and non-transitory computer readable medium does not take the claims out of the mental process grouping. Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of receiving, analyzing, and outputting in a computer environment.  The claimed memory, processor, user interface module, cost assessment module, and non-transitory computer readable medium are recited at a high level of generality and are merely invoked as tools to perform the claimed method. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of receiving, analyzing, and outputting in a computer environment. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.
	Claims 2-7, 9-14, and 16-20 are directed to substantially the same abstract idea as claims 1, 8, and 15 and are rejected for substantially the same reasons.  Claims 2, 3, 9, 10, 16, and 17 further narrow the abstract idea of claims 1, 8, and 15 by e.g., further defining how the costs of the relocation site are determined.  Claims 4, 11, and 18 further narrow the abstract idea of claims 1, 8, and 15 by e.g., further defining that the relocation sites are based upon zip codes.  Claims 5, 12, and 19 further narrow the abstract idea of claims 1, 8, and 15 by e.g., further defining receiving input, recalculating a load to destination weight, and dividing the weight by a total load.  Claims 6, 13, and 20 further narrow the abstract idea of claims 1, 8, and 15 by e.g., further defining dividing a terminal total weight by a specified weight and determining a total line haul cost.  Claims 7 and 14 further narrow the abstract idea of claims 1 and 8 by e.g., further defining modifying current service areas based upon zip code alignment changes.  These limitations are all directed to a mental process.  Thus, claims 2-7, 9-14, and 16-20 are directed to substantially the same abstract idea as claims 1, 8, and 15 and do not add any additional elements to evaluate at Steps 2A prong two or 2B. Therefore, claims 2-7, 9-14, and 16-20 describe neither a practical application of nor significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over 
Petersen, C.G. and Aase, G.R. ((2016) Issues in Distribution Center Relocation. Open Journal of Business
and Management, 4, 7-13) in view of Kadaba (U.S. Patent Application Publication No. 20030236688) and Alba (U.S. Patent Application Publication No. 20130179340).
	Regarding Claim 1, Peterson teaches a method of terminal site optimization comprising:  receiving input specifying a current terminal; receiving input specifying one or more potential terminal relocation sites; analyzing costs of a relocation site based upon:  shipping costs on a per-service area basis (see Abstract “This paper examines distribution center relocation where a firm needs to move from a current distribution center to a new distribution center in a different location. The authors present a decision framework as well as a case study of a pharmaceutical distribution company that recently underwent a distribution center relocation,” p. 11, para. 2 “The analysis of the major costs associated with relocating a DC include transportation to move product from the current DC to the new DC, the labor cost of moving the product”); and
	adjusted costs for the current terminal (see p. 11, para. 2 “The analysis of the major costs associated with relocating a DC include … any additional picking cost (savings) of utilizing the current DC versus a more efficient new DC, and the cost of carrying additional inventory in both DC’s during an extended move”).
	Peterson does not explicitly teach, however Kadaba teaches analyzing costs of a relocation site based upon delivery/shipping costs on a per-service area basis (see [0039] “a user may consider 
relocating distribution centers to a new location … analyzing the anticipated average delivery time and costs from the new location and comparing it with the delivery times from the users old locations,” [0089] “FIG. 7 illustrates the application of a speculative transaction request type in considering the 
relocation of a distribution warehouse. The top half of the table 710 illustrates current annual volumes of shipments from the Los Angeles location to various destination locations. The system retrieves shipping information for those destinations based on number of parcels, average weight and cost, and displays the values in text (tabular) form”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of analyzing costs of a relocation site based upon delivery/shipping costs on a per-service area basis as taught in Kadaba with the method of terminal site optimization of Peterson with the motivation to enable a method that “allows a user to examine the impact of various shipping alternatives for locations” (Kadaba [0039]).
	The combination of Peterson and Kadaba does not explicitly teach, however Alba teaches that the delivery/shipping costs includes pickup costing and delivery costing (see [0135] “Fully landed cost 
includes, inter alia, costs for shipment from merchant 895 to shipping merchant warehouse 599, as well as costs for shipping from the shipping merchant warehouse 599 to the consumer's physical address”).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the delivery/shipping costs in Peterson and Kadaba with the pickup costing and delivery costing in Alba.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a process of analyzing costs of a relocation site based upon pickup costing and delivery costing on a per-service area basis.
	Peterson does not explicitly teach, however Kadaba teaches outputting current and change-site costing data (see [0070] “An example of this form of output is depicted in FIG. 7,” [0089] “FIG. 7 illustrates the application of a speculative transaction request type in considering the relocation of a 
distribution warehouse. The top half of the table 710 illustrates current annual volumes of shipments from the Los Angeles location to various destination locations. The system retrieves shipping information for those destinations based on number of parcels, average weight and cost, and displays the values in text (tabular) form”) (please see rejection above for combination rationale).
	Regarding Claim 4, the combination of Peterson, Kadaba, and Alba teaches the limitations of claim 1 as discussed above.  Peterson does not explicitly teach, however Kadaba teaches wherein relocation sites are based upon zip codes (see [0027] “One form is demographic data based on geography and includes economic demographics, economic growth indices, and population increases as defined a specific geographic area. The area defined for a zip-code”) (please see claim 1 rejection for combination rationale).
	Regarding Claim 8, Peterson teaches receive input specifying a current terminal; receive input specifying one or more potential terminal relocation sites; and a cost assessment module configured to analyze costs of a relocation site based upon: shipping costs on a per-service area basis (see Abstract “This paper examines distribution center relocation where a firm needs to move from a current distribution center to a new distribution center in a different location. The authors present a decision framework as well as a case study of a pharmaceutical distribution company that recently underwent a distribution center relocation,” p. 11, para. 2 “The analysis of the major costs associated with relocating a DC include transportation to move product from the current DC to the new DC, the labor cost of moving the product”); and
	analyze costs of a relocation site based upon:  adjusted costs for the current terminal as selected by the user (see p. 11, para. 2 “The analysis of the major costs associated with relocating a DC include … any additional picking cost (savings) of utilizing the current DC versus a more efficient new DC, and the cost of carrying additional inventory in both DC’s during an extended move”).
	Peterson does not explicitly teach, however Kadaba teaches a terminal site optimization system comprising: memory; a processor coupled to the memory; a user interface module (see [0009] “a business intelligence system incorporating a shipping information database, a user profile database, and a processor receiving user requests including a parameter which is used in modifying data from said shipping information database,” [0026] “The aforementioned capabilities provide historical and current data, and future trends, based solely on shipping data collected by the shipping provider. The business intelligence system enhances the utility of shipping data by allowing users to augment the database. The augmented data is communicating by using for example, an electronic data interchange (EDI) interface between the customer and shipping provider. EDI is used to electronically transmit a manifest and allows the shipper to easily provide additional information pertaining to the shipment,” [0033] “The shipping information database may be augmented with information from the shipper using an EDI interface 20”);
	configured to:  output current and change-site costing data (see [0070] “An example of this form of output is depicted in FIG. 7,” [0089] “FIG. 7 illustrates the application of a speculative transaction request type in considering the relocation of a distribution warehouse. The top half of the table 710 illustrates current annual volumes of shipments from the Los Angeles location to various destination locations. The system retrieves shipping information for those destinations based on number of parcels, average weight and cost, and displays the values in text (tabular) form”); and
	analyzing costs of a relocation site based upon delivery/shipping costs on a per-service area basis (see [0039] “a user may consider relocating distribution centers to a new location … analyzing the anticipated average delivery time and costs from the new location and comparing it with the delivery 
times from the users old locations,” [0089] “FIG. 7 illustrates the application of a speculative transaction request type in considering the relocation of a distribution warehouse. The top half of the table 710 illustrates current annual volumes of shipments from the Los Angeles location to various destination locations. The system retrieves shipping information for those destinations based on number of parcels, average weight and cost, and displays the values in text (tabular) form”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of analyzing costs of a relocation site based upon delivery/shipping costs on a per-service area basis as taught in Kadaba with the terminal site optimization system of Peterson with the motivation to enable a method that “allows a user to examine the impact of various shipping alternatives for locations” (Kadaba [0039]).
	The combination of Peterson and Kadaba does not explicitly teach, however Alba teaches that the delivery/shipping costs includes pickup costing and delivery costing (see [0135] “Fully landed cost 
includes, inter alia, costs for shipment from merchant 895 to shipping merchant warehouse 599, as well as costs for shipping from the shipping merchant warehouse 599 to the consumer's physical address”).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the delivery/shipping costs in Peterson and Kadaba with the pickup costing and delivery costing in Alba.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a process of analyzing costs of a relocation site based upon pickup costing and delivery costing on a per-service area basis.
	Regarding Claim 11, the combination of Peterson, Kadaba, and Alba teaches the limitations of claim 8 as discussed above.  Peterson does not explicitly teach, however Kadaba teaches wherein relocation sites are based upon zip codes (see [0027] “One form is demographic data based on geography and includes economic demographics, economic growth indices, and population increases as defined a specific geographic area. The area defined for a zip-code”) (please see claim 8 rejection for combination rationale).
	Regarding Claim 15, Peterson teaches receiving input specifying a current terminal; receiving input specifying one or more potential terminal relocation sites; analyzing costs of a relocation site based upon: shipping costs on a per-service area basis (see Abstract “This paper examines distribution center relocation where a firm needs to move from a current distribution center to a new distribution center in a different location. The authors present a decision framework as well as a case study of a pharmaceutical distribution company that recently underwent a distribution center relocation,” p. 11, para. 2 “The analysis of the major costs associated with relocating a DC include transportation to move product from the current DC to the new DC, the labor cost of moving the product”); and
	adjusted costs for the current terminal (see p. 11, para. 2 “The analysis of the major costs associated with relocating a DC include … any additional picking cost (savings) of utilizing the current DC versus a more efficient new DC, and the cost of carrying additional inventory in both DC’s during an extended move”).
	Peterson does not explicitly teach, however Alba teaches a non-transitory computer readable medium embodying terminal site optimization computer-executable instructions, that when executed by a processor, cause the processor to execute operations comprising (see [0181] “a computer program comprising computer program code means adapted to perform one or all of the steps of any methods or claims set forth herein when such program is run on a computer, and that such program may be embodied on a computer readable medium. Further, one or more embodiments of the present invention can include a computer comprising code adapted to cause the computer to carry out one or more steps of methods or claims set forth herein, together with one or more apparatus elements or features as depicted and described herein”).
	Peterson does not explicitly teach, however Kadaba teaches analyzing costs of a relocation site based upon delivery/shipping costs on a per-service area basis (see [0039] “a user may consider 
relocating distribution centers to a new location … analyzing the anticipated average delivery time and costs from the new location and comparing it with the delivery times from the users old locations,” [0089] “FIG. 7 illustrates the application of a speculative transaction request type in considering the 
relocation of a distribution warehouse. The top half of the table 710 illustrates current annual volumes of shipments from the Los Angeles location to various destination locations. The system retrieves shipping information for those destinations based on number of parcels, average weight and cost, and displays the values in text (tabular) form”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of analyzing costs of a relocation site based upon delivery/shipping costs on a per-service area basis as taught in Kadaba with the method of terminal site optimization of Peterson with the motivation to enable a method that “allows a user to examine the impact of various shipping alternatives for locations” (Kadaba [0039]).
	The combination of Peterson and Kadaba does not explicitly teach, however Alba teaches that the delivery/shipping costs includes pickup costing and delivery costing (see [0135] “Fully landed cost 
includes, inter alia, costs for shipment from merchant 895 to shipping merchant warehouse 599, as well as costs for shipping from the shipping merchant warehouse 599 to the consumer's physical address”).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the delivery/shipping costs in Peterson and Kadaba with the pickup costing and delivery costing in Alba.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a process of analyzing costs of a relocation site based upon pickup costing and delivery costing on a per-service area basis.
	Peterson does not explicitly teach, however Kadaba teaches outputting current and change-site costing data (see [0070] “An example of this form of output is depicted in FIG. 7,” [0089] “FIG. 7 illustrates the application of a speculative transaction request type in considering the relocation of a distribution warehouse. The top half of the table 710 illustrates current annual volumes of shipments from the Los Angeles location to various destination locations. The system retrieves shipping information for those destinations based on number of parcels, average weight and cost, and displays the values in text (tabular) form”) (please see rejection above for combination rationale).
	Regarding Claim 18, the combination of Peterson, Kadaba, and Alba teaches the limitations of claim 15 as discussed above.  Peterson does not explicitly teach, however Kadaba teaches wherein relocation sites are based upon zip codes (see [0027] “One form is demographic data based on geography and includes economic demographics, economic growth indices, and population increases as defined a specific geographic area. The area defined for a zip-code”) (please see claim 15 rejection for combination rationale).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen in view of Kadaba, Alba, and Goeters (U.S. Patent Application Publication No. 20200004728).
	The combination of Peterson, Kadaba, and Alba teaches the limitations of claims 1 and 8 as discussed above.  Peterson does not explicitly teach, however Goeters teaches wherein the cost assessment module is further configured to modify current service areas based upon zip code alignment changes with respect to zip codes within each of a plurality of service areas (see [0011] “if a carrier makes any change to the attributes, available services, or other data for any origin and/or delivery location that affects ZIP code arrangement, delivery time, available service levels, or the like, the shipper's automated system will need to receive and process an appropriate update”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the terminal site optimization method of Peterson the process of modifying current service areas based upon zip code alignment changes with respect to zip codes within each of a plurality of service areas as taught by Goeters since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of terminal site optimization where current service areas are modified based upon zip code alignment changes with respect to zip codes within each of a plurality of service areas.
Allowable over Prior Art
Claims 2, 3, 5, 6, 9, 10, 12, 13, 16, 17, 19, and 20 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims, and rewritten to overcome the 35 U.S.C. 101 rejections.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 2, 9, and 16 would be allowable for disclosing wherein the pickup costing is determined by: (i) dividing a total weight picked up in a specified zip code by an average pickup unit weight; (ii) multiplying a result of (i) by mileage to the specified zip code; (iii) multiplying a result of (ii) by an average driving speed; and (iv) multiplying a result of (iii) by driver cost per hour.  
	Alba teaches determining costs based on pickup costing (see [0135]).  However, the cited art does not teach that the pickup costing is determined by : (i) dividing a total weight picked up in a specified zip code by an average pickup unit weight; (ii) multiplying a result of (i) by mileage to the specified zip code; (iii) multiplying a result of (ii) by an average driving speed; and (iv) multiplying a result of (iii) by driver cost per hour.
  	Claim 3, 10, and 17 would be allowable for disclosing wherein the delivery costing is determined by: (i) dividing a total weight delivered to a specific zip code by an average pickup unit weight; (ii) multiplying a result of (i) by mileage to the specified zip code; (iii) multiplied a result of (ii) by an average driving speed; and (iv) multiplying a result of (iii) by driver cost per hour.  
	Alba teaches determining costs based on delivery costing (see [0135]).  However, the cited art does not teach that the delivery costing is determined by: (i) dividing a total weight delivered to a specific zip code by an average pickup unit weight; (ii) multiplying a result of (i) by mileage to the specified zip code; (iii) multiplied a result of (ii) by an average driving speed; and (iv) multiplying a result of (iii) by driver cost per hour.  
 	Claim 5, 6, 12, 13, 19, and 20 would be allowable for disclosing receiving input selecting an adjustable load plan for the current terminal; recalculating a load to destination weight for a zip code; and dividing the weight by a total load to destination weight for a terminal to determine a percentage of total weight by load to destination; dividing a terminal total weight for each specific load to a destination point by a specified weight; and determining a total linehaul cost per zip code by multiplying a calculated percentage of total weight by zip code by a total cost for schedules for that load to a destination point.
	Kadaba teaches determining costs based on weight of parcels (see [0044], [0053], [0089], [0090]).  However, the cited art does not teach receiving input selecting an adjustable load plan for the current terminal; recalculating a load to destination weight for a zip code; and dividing the weight by a total load to destination weight for a terminal to determine a percentage of total weight by load to destination; dividing a terminal total weight for each specific load to a destination point by a specified weight; and determining a total linehaul cost per zip code by multiplying a calculated percentage of total weight by zip code by a total cost for schedules for that load to a destination point.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/OMAR ZEROUAL/Primary Examiner, Art Unit 3628